Citation Nr: 1136276	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  He died in July 2007.  The appellant is his widow.

This matter to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia denied the appellant's claim for service connection for the cause of the Veteran's death.

On her substantive appeal, the appellant requested a Board hearing before a Veterans Law Judge at the RO.  A July 2011 letter informed the appellant that her hearing was scheduled in August 2011.  The hearing notification was not returned by the U.S. Postal Service as undeliverable.  The appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  During the Veteran's lifetime, service connection was not established for any disability.

3.  The Veteran's death certificate indicates that the immediate cause of his death was pancreatic cancer.

4.  Although the Veteran has verified service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange, the weight of the evidence establishes that the Veteran did not have a diagnosis of chronic lymphocytic leukemia.

5.  Pancreatic cancer was first manifested many years following separation from service, and there is no competent evidence or opinion that even suggests the existence of a medical nexus between any such carcinoma and the Veteran's military service.

6.  A disability of service origin did not cause, or contribute substantially or materially to cause, the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2007 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2007 RO rating decision reflects the initial adjudication of the cause of death claim after issuance of the September 2007 letter.  

The Board notes that the appellant was not provided with notice regarding VA's assignment of effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Because the Board's decision herein denies the claim for service connection, however, no effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the appellant under the notice requirements of Dingess/Hartman.  

The RO also did not provide the appellant with a statement of conditions for which the Veteran was service connected at the time of his death, consistent with Hupp.  The Board notes, however, that the Veteran was not service connected for any conditions at the time of his death.  Here, the appellant was notified how to establish a claim for service connection for the cause of the Veteran's death.  Therefore, the Board finds that the appellant was not prejudiced by not being told that the Veteran was not service connected for any conditions at the time of his death.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the appellant and by her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is required.

No VA medical opinion was obtained in connection with this claim.  However, there is no competent evidence whatsoever to even suggest that the Veteran's death was medically related to his service, to include herbicide exposure.  Although the Veteran served in Vietnam, pancreatic cancer is not a presumptive disease related to Agent Orange exposure.  As the current record does not reflect even a prima facie claim for service connection for the cause of the Veteran's death, VA has no obligation to obtain any medical opinion in this appeal.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

During the Veteran's lifetime, service connection was not established for any disability.  His death certificate reflects that the immediate cause of his death was pancreatic cancer.  In June 2006, a VA outpatient treatment record noted that the Veteran had an increased lymphocyte count.  The physicians noted that a history of hepatitis C could increase the lymphocyte count.  The physicians examined the absolute lymphocyte count from the past several years and noted that it was decreasing.  This indicated a reduction in the possibility of a lymphoproliferative disorder.  Three physicians decided not to send the results to the Chronic Leukemia/Lymphoma panel at that time.  The Veteran was to be followed by oncology.  In September 2006, the Veteran was found to have lymphocytosis, suspected secondary to hepatitis C infection (with a 16-year history).  The physician also noted, however, it could also be secondary to an early lymphoproliferative disorder.

In December 2006, the Veteran underwent flow cytometry testing, which revealed that the Veteran did not have an early lymphoproliferative disorder.  His flow cytometry results revealed "[a] monoclonal B cell population [that] was NOT detected.  There was no loss of or aberrant expression of the pan T cell antigens to suggest a neoplastic T cell process."  The oncologist therefore suspected that the Veteran's lymphocytosis was secondary to his hepatitis C infection and recommended that the Veteran follow up with the gastrointestinal unit.

A January 2007 VA surgical oncology consultation note reflects that the Veteran reported a six-month history of weight loss, anorexia, abdominal pain, and severe fatigue.  Symptoms had progressed over the last two months.  On testing, the Veteran was found to have a left lobe hepatic lesion and a pancreatic or peripancreatic lesion at the level of the body of the pancreas and the uncinate process.  A liver-guided biopsy showed probably hepatocellular carcinoma.  In February 2007, the Veteran was diagnosed with metastatic hepatocellular carcinoma.  Lymphoma in the area of the celiac axis could not be excluded without a biopsy.  The Veteran's pancreatic and liver masses were noted to be large.

In March 2007, an oncologist noted that the Veteran still had lymphocytosis, which was due to hepatitis C.  A core needle biopsy revealed non small cell carcinoma; however, other immunochemistry indicated that a diagnosis of adenocarcinoma of pancreatic origin was more accurate.

The appellant contends that the Veteran had chronic lymphocytic leukemia, which was presumptively related to his exposure to Agent Orange during his military service in Vietnam, and this leukemia caused or aggravated his pancreatic cancer.  As such, she argues that service connection for the Veteran's cause of his death is warranted.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), chronic lymphocytic leukemia, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

As indicated above, while the evidence reflects that the Veteran's cause of death was from pancreatic cancer, the appellant has submitted a medical article that suggests that people with chronic lymphocytic leukemia are more likely to develop other cancers.  As previously noted, chronic lymphocytic leukemia is one of the disabilities recognized by VA as etiologically related to herbicides exposure in Vietnam.  However, to the extent that the provisions of sections 3.307 and 3.309 pertaining to Agent Orange exposure are applicable, here, objective evidence does not establish that the Veteran was ever diagnosed with chronic lymphocytic leukemia.

As noted above, the Veteran was found to have lymphocytosis, secondary to his hepatitis C infection.  VA outpatient treatment records reveal a 20-year history of hepatitis C due to intravenous drug use, and a 16-year history of lymphocytosis.  In December 2006, blood testing confirmed that the Veteran did not have an early lymphoproliferative disorder.  There is absolutely no evidence of record that the Veteran was ever found to have leukemia.  After a core needle biopsy and immunochemistry testing, the Veteran was diagnosed only with adenocarcinoma of pancreatic origin.  While the Board recognizes that the Veteran had a long history of elevated lymphocytes in his blood, nothing in the record indicates that the Veteran was ever diagnosed with leukemia related to these elevated readings.  Rather, the elevated lymphocytes were repeatedly attributed to the Veteran's hepatitis C.  Without a diagnosis, entitlement to service connection for chronic lymphocytic leukemia cannot be granted.

The Board further finds that the record does not otherwise provide a basis to award service connection for cause of the Veteran's death.  Pancreatic cancer is not a disease recognized as presumptively related to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The service medical records are also completely negative for findings or diagnoses of any carcinoma, and there is no medical evidence that pancreatic cancer was manifested (to any degree) during the first post-service year.  Hence, the legal authority governing presumptive service connection for malignant tumor as a chronic disease is of no avail to the appellant.  See 38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first objective evidence of pancreatic cancer is reflected in the January 2007 VA hospital records (with symptoms occurring six months prior)-many decades after the Veteran's service.  These records reflect that pancreatic cancer had its onset sometime in late 2006 or early 2007.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Significantly, the claims file includes no medical evidence or opinion even suggesting that there existed a relationship between pancreatic cancer and Veteran's military service, and neither the appellant nor her representative has presented, identified or alluded to the existence of any such evidence.  As previously discussed, the claims file also raises no indication that the Veteran's pancreatic cancer may be linked to service, to include Agent Orange exposure.

Furthermore, any direct assertions by the appellant and/or her representative that there existed a medical relationship between the Veteran's pancreatic cancer and his death provides no basis for allowance of the claim.  Matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training and expertise, neither the appellant nor her representative is competent to render a probative opinion on a medical matter such as whether there existed a medical relationship between the Veteran's death from pancreatic cancer and his military service or any incident thereof.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


